DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,819,621 [ hereinafteras ‘621 ]. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the common subject matter.
The claims of ‘621 patent contain every element of claims 1-20 of the instant application and thus anticipated the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not 
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
	“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. [ US Patent Application No 2002/0160757 ], in view of Dietrich et al. [ US Patent No 9,641,989 ].

4.	As per claim 1, Shavit discloses the invention as claimed including a non-transitory computer readable medium comprising computer instructions stored thereon to cause one or more processing units to: 
	receive a message from a user addressed to one or more desired recipients [ i.e. subscriber sender to send a message to a recipient ] [ paragraphs 0002, and 0024-0029 ];  
	determine, based on a cross-protocol communication history for the user, an optimal protocol for delivery of the message for each of the one or more desired recipients [ i.e. the delivery type successfully used in the previous message delivery to the same recipient ] [ paragraphs 0008, and 0044 ], wherein the instructions to determine further comprise instructions to use a predictive time-based data model [ i.e. if recipient D was using his or her mobile phone within the last five minutes, recipient D is probably still using the mobile phone ] [ Abstract; and paragraphs 0037, and 0039 ];  
	transform the message into the respective optimal delivery protocol for each of the one or more desired recipients [ i.e. the message is converted into another form ] [ paragraphs 0031, 0056, and 0062 ]; and  
	transmit the message in the respective optimal delivery protocol to each of the one or more desired recipients [ i.e. if the recipient is available, then the message is sent ] [ paragraphs 0061, and 0065 ].
.

	Dietrich discloses a factorization machine  [ i.e. learning factor ] [ col 5, lines 64-col 6, lines 10; and col 13, lines 3-16 ].
	It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Shavit and Deitrich because the teaching of Deitrich would Deitrich would enable to provide in user profile, criteria used for accessing a priority value of a message as increased learning is garnered regarding the user associated with the user profile [ Deitrich, col 5, lines 64-col 6, lines 10 ].
 
5.	As per claim 2, Shavit discloses wherein the cross-protocol communication history for the user comprises at least one of the following: a frequency of communication protocol usage; a time of day of communication; a historic rate of response; and a pattern of group communications [ i.e. the delivery address and time of the previous delivery ] [ paragraph 0044 ]. 

6.	As per claim 3, Shavit in view of Deitrich discloses the non-transitory computer readable medium of claim 1, furthermore, Shavit disclsoes update the cross-protocol communication history for the user based, at least in part, on the transmission of the message [ i.e. after successfully delivery, a new current table is built with the successful delivery type ] [ paragraph 0045 ], and Dietrich discloses update the predictive time-based data model based, at least in part, on the transmission of the message [ i.e. updated user profile may lead to increasing accuracy and/or precision in prediction of a time critically of the message ] [ Abstract; and col 5, lines 13-38; and col 17, lines 39-55 ].

7.	As per claim 4,Shavit in view of Deitrich discloses the non-transitory computer readable medium of claim 1, furthermore, Shavit discloses wherein the instructions to determine an optimal protocol for delivery comprise instructions to: analyze historic patterns of communication of the user based on context; analyze historic patterns of communication of the one or more desired recipients based on context  [ i.e. the delivery address and time of the previous successful delivery ] [ paragraph 0008, and 0044 ]; and Dietrich discloses determine the intersection of the historic patterns of the user and the historic patterns of the one or more desired recipients [ i.e. past usage history ] [ col 3, lines 62-col 4, lines 32; and col 15, lines 66-col 16, lines 13 ]. 
 
8.	As per claim 5, Shavit discloses wherein the context comprises at least one of the following: geo-locational information, time of day, and content of the message [ Abstract ]. 
 
9.	As per claim 6, Shavit discloses wherein the instructions to determine are executed at a set interval of time based, at least in part, on the predictive time-based data model [ i.e. within the last five minutes ] [ paragraphs 0039, and 0044 ]. 
 
10.	As per claim 7, Shavit discloses wherein the optimal protocol for delivery of the message for at least one of the one or more desired recipients comprises at least one of the following protocols: Short Message Service (SMS);  email;  instant messaging;  and voice mail [ paragraphs 0024-0029 ]. 
 


12.	As per claim 14, it is rejected for similar reasons as stated above in claim 7.

13.	As per claims 15-18, they are rejected for similar reasons as stated above in claims 1, 2, 4, and 5 respectively.

14.	As per claim 19, it is rejected for similar reasons as stated above in claims 3 and 6.

15.	As per claim 20, it is rejected for similar reasons as stated above in claim 7.


16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. [ US Patent Application No 2002/0160757 ], in view of Dietrich et al. [ US Patent No 9,641,989 ], and further in view of Shrader et al. [ US Patent Application No 2006/0271698 ].

17.	As per claim 13, Shavit in view of Dietrich does not specifically disclose wherein the cross-protocol communication history for the user is associated with a Universal Message Object (UMO), wherein the UMO comprises at least one of each of the following objects: a message common object, a message unique object, and a participant object.  Shrader discloses wherein the cross-protocol communication history for the user is associated with a Universal Message Object (UMO), wherein the UMO comprises at least one of each of the following 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446